 Case 8:19-cv-00663-WFJ-SPF Document 1 Filed 03/19/19 Page 1 of 6 PageID 1



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

       3Lions Publishing, Inc.
       Plaintiff,
                                                                     Case No.:
       v.                                                            JURY DEMANDED


        HIPAA Compliance Services, LLC
        Defendant.
       _____________________________ /



                                       ORIGINAL COMPLAINT

               Comes now Plaintiff 3Lions Publishing, Inc. (“3LP”) with its Complaint against

HIPAA Compliance Services, LLC, (“HCS”), and states as follows:

                                           INTRODUCTION

       1.      This is an action for Trademark Infringement pursuant to 15 U.S.C. §1114,

§1116, §1117 and §1125.

                              PARTIES, JURISDICTION, AND VENUE

       2.      Plaintiff 3Lions Publishing, Inc. is a corporation registered in the State of Florida

that provides, inter alia, information, solutions and guidance to the healthcare industry regarding

the implementation of safeguards to comply with the Health Insurance Portability and

Accountability Act (“HIPAA”).

       3.      Upon information and belief Defendant HCS is a state of Delaware, LLC that

describes itself as an “a step-by-step, easily understandable HIPAA approach that nearly any

support staff can implement.”



                                                     1
  Case 8:19-cv-00663-WFJ-SPF Document 1 Filed 03/19/19 Page 2 of 6 PageID 2



       4.        Upon information and belief, at all times material hereto, Defendant HCS

operated through the acts of its employees, agents, representatives, servants, and the like, acting

within their course of employment and scope of duties.

       5.        This Complaint alleges Trademark Infringement pursuant to 15 U.S.C. §1114,

§1116, §1117 and §1125.

       6.        This Court has subject matter jurisdiction over this federal question claim

pursuant to 28 U.S.C. § 1331 (“Federal Question”) and under 28 U.S. Code § 1338(a)

(“trademark”).

       7.        This Court has personal jurisdiction over Defendant because Defendant’s tortious

acts of trademark infringement all occurred either directly or indirectly within this jurisdiction, as

well as throughout the United States, and/or was specifically targeted at this jurisdiction.

Defendant knew, or should have known, that its acts of trademark Infringement targeted this

jurisdiction and/or would have a direct impact on persons or entities located in this jurisdiction

where the intellectual property was created, is stored and where the subject matter of this action

resides.

                            ALLEGATIONS COMMON TO ALL COUNTS

       8.        On or about March 4, 2019, 3LP, via counsel, notified HCS of the First Notice of

Trademark Infringement which included 3LP’s USPTO trademark registration (“Mark”) and

examples of HCS’s trademark infringement. See Exhibit A, First Notice of Trademark

Infringement.

       9.        3LP never entered into any agreement with Defendant that would permit

Defendant to adapt or otherwise use the Mark; therefore, Defendant possesses no rights

whatsoever in the Mark, including any of the exclusive rights owned by 3LP under the Lanham



                                                      2
  Case 8:19-cv-00663-WFJ-SPF Document 1 Filed 03/19/19 Page 3 of 6 PageID 3



Act.

        10.     The success of 3LP’s business is almost entirely dependent on 3LP’s intellectual

property, including its copyrighted works and trademarks; therefore, the infringing activity

described herein materially threatens 3LP’s business and the investments made in its eight plus

years of its existence.

        11.     The Internet, although a vast resource of knowledge and an indispensable

communications tool, is also a sanctuary for trademark infringement. In order to protect their

trademarks, trademark owners must remain ever vigilant and must swiftly and forcefully enforce

their trademark, otherwise their rights and commercial value in their trademark may extinguish.

Here Defendant has blatantly committed trademark infringement on its website located at

https://www.hipaacomplianceservices.com/hipaa-survival-kit/ and

https://www.hipaacomplianceservices.com/endorsements/. See Exhibit B, HCS webpages.

                                      Defendants’ Conduct

        12.     Upon information and belief Defendant’s website (“Site”) used the Mark in order

to sell its healthcare compliance products and services in direct violation of 15 U.S.C. §1114,

and §1125. HCS receives a financial benefit directly attributable to the infringing activity.

        13.     Upon information and belief, the unlawful use of 3LP’s Mark enables Defendant

to attract larger amounts of internet traffic, often by misleading consumers into believing they

are associated, affiliated with or authorized by 3LP. See Exhibit C, Plaintiff’s trademark

registration (“Registration”). 3LP’S Mark was first used in commerce in 2009 even though its

Registration states otherwise. See Exhibit D, Internet Archive first capture of

www.hipaasurvivalguide.com, 2009; see also Exhibit E, HIPAA Survival Guide Second Edition,

2009; Exhibit F, WHOIS search results for “HIPAA Survival Guide 2009; Exhibit G, samples of



                                                     3
  Case 8:19-cv-00663-WFJ-SPF Document 1 Filed 03/19/19 Page 4 of 6 PageID 4



sales under the mark; Exhibit H, transfer of intellectual property ownership. Further, the

Registration is in the process of being corrected. See Exhibit I, Application to Correct

Registration.

       14.      Upon information and belief, Defendant’s acts of trademark infringement were

willful and deliberate, in reckless disregard of 3LP’s Mark, and intended for its own economic

gain, without consideration for processes and safeguards that would have protected the rights of

trademark holders. 3LP suffered actual damages as a result of Defendant’s infringement.

                                   Count I – False Designation of Origin
                                            15 U.S.C. § 1125

       15.      3LP incorporates by reference all the allegations set forth in ¶¶ 1-14 as if fully set

forth herein.

       16.      Defendant’s conduct as recited herein, including its use of names and marks on

and in connection with its Site, constitutes a false designation of origin in that the use of the term

“HIPAA” and “Survival Kit” on your website which is confusingly similar to “HIPAA Survival

Guide” and is likely to cause confusion, to cause mistake, or deceive others as to the affiliation,

connection, or association of Defendant with 3LP, or as to the origin, sponsorship, or approval of

commercial activities with 3LP. No sponsorship or approval of Defendant’s conduct has been

granted by 3LP. Such conduct constitutes a violation of 15 U.S.C. § 1125.

       17.      Upon information and belief, such conduct is willful and intentional.

       18.      Upon information and belief, such conduct by Defendant may be ongoing and

will continue to the irreparable damage to 3LP, unless enjoined by the court, 3LP is without a

full and adequate remedy at law.




                                                      4
  Case 8:19-cv-00663-WFJ-SPF Document 1 Filed 03/19/19 Page 5 of 6 PageID 5



                                   Count II – Trademark Infringement
                                        15 U.S.C. § 1114, § 1125

       19.      3LP incorporates by reference all the allegations set forth in ¶¶ 1-14 as if fully set

forth herein.

       20.      3LP is the owner of the “HIPAA Survival Guide” Mark.

       21.      For nearly a decade, 3LP has used the Mark continuously in commerce on its

website, located on the Internet at www.hipaasurvivalguide.com, and all its store front, located

on the Internet at store.hipaasurvivalguide.com; the Mark is widely known throughout the United

States. See Exhibit D, Internet Archive first capture of www.hipaasurvivalguide.com, 2009.

       22.      3LP has spent tens of thousands of dollars advertising and promoting the Mark

and the works bearing same.

       23.      3LP has marketed and sold hundreds of thousands of dollars of works under the

“HIPAA Survival Guide” Mark.

       24.      As a direct result of the aforementioned use, promotion, and advertisement of the

Mark, 3LP has built up and owns valuable goodwill symbolized by same.

       25.      Defendant’s conduct, as averred herein including using and reproducing the Mark

in commerce in connection with enhancing its ability to sell goods and services through the

unauthorized use of the Mark, constitutes infringement of the Mark in violation of 15 U.S.C. §§

1114 and 1125 of the Lanham Act.

       26.      Upon information and belief, the conduct of Defendant has been and is willful and

deliberate.

       27.      Defendant’s conduct is causing and, unless enjoined and restrained by this Court,

will continue to cause, 3LP great and irreparable injury that cannot fully be compensated in

money. 3LP has no adequate remedy at law.

                                                      5
Case 8:19-cv-00663-WFJ-SPF Document 1 Filed 03/19/19 Page 6 of 6 PageID 6



                                          JURY DEMAND

    3LP requests a trial by jury on all issues to which it is entitled to a trial by jury.

                                      PRAYER FOR RELIEF

    WHEREFORE, 3LP respectfully requests that the Court:

                             Count I & II – Trademark Infringement

    (A) Permanently enjoin Defendant and all other persons who are in active concert or

        participation with Defendant from continuing to infringe 3LP’s Mark;

    (B) Grant to 3LP an award and accounting of Defendant’s profits, any damages sustained

        upon 3LP, and that all profits or damages be trebled, the costs of this action, and

        3LP’s attorneys' fees, pursuant to 15 U.S.C. § 1117.

                                    Designation of Place of Trial

    3LP hereby designates Tampa, Florida as the place of trial of the above styled matter.



                                                  Respectfully submitted,




                                                   By: /s/ Carlos A. Leyva
                                                   Carlos A. Leyva
                                                   Florida Bar No. 0051017
                                                   DIGITAL BUSINESS LAW GROUP, P.A.
                                                   3958 Talah Dr.
                                                   Palm Harbor, FL 34684
                                                   Phone: (800) 516-7903
                                                   Fax:     (800) 257-9128
                                                   Email: cleyva@digitalbusinesslawgroup.com

                                                  ATTORNEY FOR PLAINTIFF
                                                  3LIONS PUBLISHING INC.



                                                    6
